UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4192



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CHARLES E. HENLEY,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-03-226)


Submitted:   August 20, 2004                 Decided:   August 31, 2004


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn V. Grady, CAROLYN V. GRADY, P.C., Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Elizabeth C. Wu, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles E. Henley appeals from the judgment of the

district   court   convicting   him   of   possession   with    intent   to

distribute crack cocaine, in violation of 21 U.S.C. § 841 (2000),

and possession of a firearm in furtherance of a drug trafficking

crime, 18 U.S.C. § 924(c)(1) (2000).       Henley claims that the court

erred in denying his motion to suppress.         Finding no error, we

affirm.

           This court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.        Ornelas v. United States,

517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868,

873 (4th Cir. 1992).    When a suppression motion has been denied,

this court reviews the evidence in the light most favorable to the

government.   See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

           Henley first claims that the district court erred in

concluding that his encounter with Officer Christopher Gleason of

the Richmond Police Department did not amount to an illegal seizure

in violation of the Fourth Amendment.        Our review of the record

supports the district court’s conclusion.           During the entire

encounter, the officers never impeded Henley’s movement, threatened

him, or subjected him to any other kind of coercion.           In fact, at

least one other individual walked away from the officer despite the


                                 - 2 -
officer’s request to speak with him. Therefore, the district court

correctly determined that no seizure occurred because, under the

totality of the circumstances, a reasonable person would believe

that he was free to leave the encounter.    See Florida v. Bostick,

501 U.S. 429, 436-37 (1991).

          Next, Henley argues that his consent to search was not

voluntary but the product of police coercion.     Our review of the

record supports the district court’s conclusion.        No credible

evidence was introduced at the suppression hearing that suggested

that the officers used coercive tactics to gain Henley’s consent.

In fact, Henley complied to Officer Gleason’s request without

protest and did not hesitate to proceed with the search.           The

district court did not clearly err in finding that Henley's consent

to search was voluntary under the totality of the circumstances.

See Schneckloth v. Bustamonte, 412 U.S. 218, 223 (1973); Bumper v.

North Carolina, 391 U.S. 543, 548 (1968); United States v. Analla,

975 F.2d 119, 125 (4th Cir. 1992); United States v. Gordon, 895

F.2d 932, 938 (4th Cir. 1990).

          Accordingly, we find that the district court did not

clearly err in denying Henley’s motion to suppress.    See Ornelas,

517 U.S. at 699.   We affirm the judgment of the district court.    We

dispense with oral argument because the facts and legal contentions




                                 - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -